Citation Nr: 1032934	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to an evaluation higher than 60 percent for 
service-connected amputations involving the index, middle, ring 
and little fingers, left (nondominant) hand, with loss of the 
metacarpal bones of the ring and little fingers, and loss of half 
of the middle finger. 

2.	Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD) and depression.

3.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

4.	Entitlement to service connection for degenerative joint 
disease of the right hand (dominant) and fingers.

5.	Entitlement to service connection for a leg condition.

6.	Entitlement to service connection for dysfunction and scarring 
of the right thumb.
7.	Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

8.	Entitlement to service connection for dysfunction of the right 
little finger.

9.	Entitlement to service connection for bleeding wound ulcer 
involving the       right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from June 1951 to October 1952.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

Initially on appeal was an August 2008 rating decision denying 
service connection for PTSD, and an evaluation higher than 60 
percent for amputations involving the index, middle, ring and 
little fingers, left hand. The Board has since recharacterized 
the Veteran's service connection claim as involving a generalized 
psychiatric disorder, including PTSD as well as depression. This 
is based upon the evidence of record indicating co-existing 
diagnoses of PTSD and depression, and the Veteran's own 
assertions supporting service connection for one or both 
conditions. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that in light of the fact a claimant generally is 
not competent to provide a medical diagnosis, a claim for service 
connection for PTSD constituted a generalized claim for benefits 
based on a mental disorder where the evidence showed that the 
claimant did not have PTSD but suffered from a different mental 
disorder).

Also on appeal is the matter of entitlement to a TDIU. The 
Veteran has identified his service-connected left hand condition 
as underlying an inability to obtain gainful employment. This 
raises an informal claim for a TDIU. See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence 
of a disability and makes a claim for the highest rating 
possible, and furthermore submits evidence of unemployability, VA 
must consider entitlement to a TDIU). Moreover,                 
the Veteran's TDIU claim is inextricably intertwined with the 
increased rating  issue that is already before the Board. Hence, 
the Board assumes jurisdiction over the matter of the TDIU claim. 
See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 
22 Vet. App. 447 (2009).
In April 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ), a 
transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. § 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted the basis of the prior determinations and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims. Moreover, the Veteran has not 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the Board hearing. 
By contrast, the hearing focused on the elements necessary to 
substantiate the claims and              the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims for benefits. As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in          38 C.F.R. § 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

In addition, during the hearing, the Veteran articulated a valid 
Notice of Disagreement (NOD) with the denial of several claims 
for service-connected compensation pursuant to a July 2009 RO 
rating decision. As the next procedural step in the appellate 
process, the RO must issue the Veteran a Statement of the Case 
(SOC) regarding these claims. See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999). A remand of the newly raised claims is 
required for this purpose.

The issues of service connection for a psychiatric disorder and a 
TDIU, and claims requiring issuance of an SOC are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that the Veteran 
has on repeated occasions requested that the RO have recognized 
and granted him entitlement to special monthly compensation (SMC) 
under provisions of 38 U.S.C.A. § 1114(k) attributable to the 
loss of use of one hand, retroactively from November 1, 1952  
(the first day of the month following discharge from military 
service). Generally, where the claimant has recently raised a new 
issue not yet on appeal, the Board will take account of this and 
refer the matter to the RO for further adjudication. In this 
instance, however, by all indication the Veteran had already been 
awarded SMC       at the designated rate. Hence, there is no 
claim to prosecute further in this regard.           If the 
Veteran still has inquiries regarding his entitlement to receipt 
of this benefit, he is encouraged to contact the RO directly on 
this subject. 


FINDING OF FACT

The Veteran's left hand condition whether evaluated in accordance 
with the amputation of multiple fingers, or based upon potential 
loss of use of the hand, warrants no higher than a 60 percent 
rating under the VA rating schedule. 


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 60 percent 
for                    service-connected amputations involving 
the index, middle, ring and little fingers, left hand. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5131 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from March 2008, the RO 
notified  the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice further indicated the       joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable measures 
to assist in obtaining additional VA medical records, private 
treatment records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the August 2008 rating decision on 
appeal, and thus met           the standard for timely notice. 
The RO has taken appropriate action to comply with the duty to 
assist                    the Veteran through obtaining VA 
outpatient treatment records on his behalf,      and arranging 
for him to undergo a VA Compensation and Pension examination. See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition). In furtherance of this matter,              
the Veteran has provided private treatment records, numerous 
personal statements, and testimony during a Travel Board hearing. 
There is no objective indication of any further information or 
evidence that must be associated with the record.            The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability specified 
are considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's left hand disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5131, which covers multiple 
finger amputations, specifically of the index, middle, ring and 
little fingers. This diagnostic code provides that amputation of 
the index, middle, ring and little fingers is to be rated as 50 
percent disabling when it involves the minor hand, and 60 percent 
disabling when it involves the major hand. 

In addition, several notes to that rating criteria also provide 
that (a) the ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or through 
proximal phalanges; (b) amputation through middle phalanges will 
be rated as prescribed for unfavorable ankylosis of the fingers; 
(c) amputations at distal joints, or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers; (d) amputation or resection 
of metacarpal bones (more than one-half the bone lost) in 
multiple fingers injuries will require a rating of 10 percent 
added to (not combined with) the ratings, multiple finger 
amputations, subject to the amputation rule applied to the 
forearm;                  (e) combinations of finger amputations 
at various levels, or finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the basis of 
the grade of disability; i.e., amputation, unfavorable ankylosis, 
most representative of the levels or combinations. With an even 
number of fingers involved, and adjacent grades of disability, 
select the higher of the two grades; (f) loss of use of the hand 
will be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump with a suitable prosthetic appliance. 


The record reflects that the Veteran underwent a VA medical 
examination for his service-connected left hand condition in 
February 2009. There was a medical history of left hand trauma, 
followed by partial amputation of several digits, debridement, 
and delayed skin grafting. There was decreased left hand strength 
and dexterity. Physical examination indicated all or partial 
amputation of the index, long, ring and little fingers at the 
level of the metacarpals. There was functional impairment 
consisting of left hand grip non-existent, with the Veteran able 
to only pinch small objects between the thumb and remaining 
second metacarpal of the left hand. The abilities for pushing, 
pulling and twisting, as well as writing, touching and expression 
were generally non-existent except for touching with the left 
thumb. An x-ray revealed an impression of status-post amputation, 
fourth and fifth metacarpals and phalanges, and the phalanges of 
the second digit of the left hand; partial amputation, left third 
metacarpal; and contracture deformity, right fifth digit. The 
summary of diagnosis was of traumatic amputation, index, middle, 
ring and small finger, left hand. 

The Board's review of the VA examination findings clearly 
substantiates the existing 60 percent disability evaluation for 
the Veteran's service-connected          left hand disability, as 
that much is readily apparent from the rating schedule.   Upon 
closer consideration of Diagnostic Code 5131 and moreover other 
relevant provisions of the rating schedule, however, this remains 
the highest assignable schedular evaluation by applicable law. 
Under Diagnostic Code 5131, a 50 percent rating is warranted 
where there is amputation of the index, long, ring and little 
fingers affecting a minor hand. An additional 10 percent rating 
may be added, as in this case where there is amputation or 
resection of metacarpal bones in multiple fingers, and the 
underlying condition has been rated based upon amputation of 
multiple fingers. This brings the maximum assignable evaluation 
under Diagnostic Code 5131 to that of 60 percent. 

The Board recognizes that there is further evidence of some 
symptomatology in this case which approximates loss of use of the 
left hand. Turning again to the VA rating schedule, under 38 
C.F.R. § 4.71a, Diagnostic Code 5125, a 60 percent rating 
corresponds to the loss of use of a minor hand. As a result, any 
evaluation premised upon loss of use of the left hand would not 
provide for a greater overall disability rating, as the maximum 
available rating remains at 60 percent. 

Accordingly, a 60 percent schedular evaluation for the Veteran's 
left hand condition remains warranted. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused  him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. While the Veteran 
is not currently employed, this has been attributed to numerous 
factors besides service-connected disability alone, including  a 
presently nonservice-connected claimed psychiatric disorder. In 
any event, a more forthcoming discussion of employability in 
light of service-connected disability will be provided in the 
future adjudication of the Veteran's TDIU claim. The Veteran's 
service-connected disorder also has not necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,         
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the claim for a higher rating for service-
connected amputations involving the index, middle, ring and 
little fingers of the left hand is being denied. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   





ORDER

An evaluation higher than 60 percent for service-connected 
amputations involving the index, middle, ring and little fingers, 
left (nondominant) hand, with loss of the metacarpal bones of the 
ring and little fingers, and loss of half of the middle finger, 
is denied. 


REMAND

Prior to issuance of a decision on the Veteran's claim for 
service connection for a psychiatric disorder, consisting of PTSD 
and depression, the Board concludes that further factual 
development is warranted.

The Veteran maintains that he has a current mental health 
condition that is attributable to the traumatic incident 
occurring in service when he experienced a severe left hand 
injury during the refueling of adjacent ships to the one on which 
he was stationed, which later led to the amputation of several 
fingers from the left hand. A private treating psychiatrist has 
diagnosed PTSD as well as major depressive disorder, but did not 
explain further what precipitated either identified condition. 
Similarly, a private psychologist's report diagnosed PTSD, and 
did not explain the precipitating circumstances. At this stage 
then, a VA medical examination is found warranted to determine 
whether the Veteran has one or more current psychiatric disorders 
that are etiologically related to his military service, namely to 
the documented injuries involving the left hand which occurred in 
service. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R.             § 3.159(c)(4) (2009) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim).  

As to the newly raised issue of entitlement to a TDIU, further 
evidentiary development is also needed regarding this claim. The 
current record does not directly resolve the question of whether 
the Veteran is rendered unemployable by reason of service-
connected disability. A VA general medical examination and 
opinion on this subject is therefore warranted. 

Moreover, the Veteran should be given sufficient notice under the 
VCAA as to the procedures in effect to substantiate his claim for 
TDIU. The RO/AMC should further provide a copy of VA Form 21-
8940, Formal Claim for a TDIU, upon which the Veteran may 
indicate relevant employment history and educational background 
information relevant to his claim.

As one further salient point regarding the TDIU claim, the Board 
notes that resolution of this claim must be deferred pending 
adjudication of the claim for service connection for a 
psychiatric disorder. Whether service connection for a 
psychiatric disorder is awarded directly impacts the disposition 
of the TDIU claim. Hence, the claims are "inextricably 
intertwined," and the disposition of the latter claim must 
therefore be deferred pending that of the former claim. Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered). See also 
Parker v. Brown, 7 Vet. App. 116 (1994).  

Additionally, during the April 2010 Board hearing, the Veteran 
provided a timely Notice of Disagreement with respect to all 
issues decided pursuant to a July 2009 RO rating decision. These 
previously denied claims are for service connection for 
degenerative disease of the right hand and fingers, a leg 
condition, dysfunction and scarring of the right thumb, 
degenerative joint disease of the lumbosacral spine, dysfunction 
of the right little finger, and a bleeding wound ulcer involving 
the right leg. (Another claim denied therein for service 
connection for major depressive disorder is already deemed a 
matter on appeal, and thereby does not require further procedural 
steps to place in appellate status.) Given that the Veteran 
disagrees with these decisions, the next appropriate step is for 
RO issuance of a Statement of the Case on these matters. Hence, 
remand is required to provide the Veteran with         an SOC. 
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO/AMC should schedule the Veteran for 
a psychiatric examination to determine the 
nature and etiology of any current mental 
health disorder, including PTSD , and major 
depression. The claims folder must be made 
available to the examiner for review. The 
clinical history and all pertinent 
psychiatric pathology should be discussed in 
the examination report. The VA examiner 
should then indicate all current psychiatric 
disorders which the Veteran experiences, 
including whether he has major depressive 
disorder. The examiner must then opine 
whether it is at least as likely as not (50 
percent or greater probability) that each 
diagnosed condition originated due to his 
military service, including his left hand 
injury that occurred therein. 

Furthermore, if PTSD is diagnosed, the VA 
examiner should specify whether the 
independently verified stressor of the 
Veteran's traumatic left hand injury during 
service was used as a basis for the 
diagnosis. The examiner should then opine 
whether it is at least as likely as not that 
PTSD had its onset due to the confirmed in-
service stressor. 

2.	Prior to further consideration of the claim 
for a TDIU, the RO/AMC should send the 
Veteran a VCAA letter in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 
& Supp. 2009), and all other applicable legal 
precedent.

3.	Also send the Veteran a copy of VA Form 21-
8940, Formal Application for a TDIU.

4.	The RO/AMC should schedule the Veteran for 
a VA general medical examination. The claims 
folder must be made available for the 
examiner to review. The examiner is then 
requested to provide an opinion as to whether          
the Veteran is incapable of securing and 
maintaining substantially gainful employment 
due to the severity of one or more of his 
service-connected disabilities.                
In providing the requested determination, the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the Veteran's service-connected 
disabilities,          as distinguished from 
any nonservice-connected physical or mental 
condition. The requested opinion must also 
take into consideration the relevant 
employment history, or lack thereof. If an 
opinion cannot be rendered without resorting 
to pure speculation, please explain why this 
is not possible.

5.	The RO/AMC should then review the claims 
file. If any of   the directives specified in 
this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

6.	Thereafter, the RO/AMC should readjudicate 
the claims for service connection for a 
psychiatric disorder, including PTSD and 
depression, and for a TDIU, based on all 
additional evidence received. If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

7.	The RO/AMC shall issue a Statement of the 
Case addressing the issues of service 
connection for degenerative disease of the 
right hand and fingers, a leg condition, 
dysfunction and scarring of the right thumb, 
degenerative joint disease of the lumbosacral 
spine, dysfunction of the right little 
finger, and a bleeding wound ulcer involving 
the right leg. Only if the Veteran submits a 
timely Substantive Appeal addressing these 
issues should they be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)








These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.            
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


